DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 15-24 are pending and presented for examination.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This amendment is being made to correct typographical errors or to comply with US practice.
	This amendment was authorized in a telephonic discussion with A. Xue on 17 August 2022.
The application has been amended as follows: 
In claim 12 line 2, place replace “oxide” with --oxides--.
In claim 13 line 2 please replace “of the graphene oxide” with --of the graphene oxides--.
In claim 14 line 2, please replace “of the graphene oxide” with --of the graphene oxides--.
In claim 15 line 2, please replace “of the graphene oxide” with --of the graphene oxides--.
In claim 16 line 2 please replace “includes” with --comprises--.
In claim 17 line 6 please add --in the strong graphene oxide dispersion liquid-- between “oxide” and “is 45-55%;”. On line 7 please add --in the weak graphene oxide dispersion liquid—between “oxide” and “is 80-90%.”.
In claim 20, line 2 please replace “comprises a” with –comprises a method selected from the group consisting of--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Two independent claims are allowed.
As to claim 11, none of the cited prior art either alone or in combination discloses or reasonably suggests a slurry of graphene oxide having a content content of 45-55% and 80-90% with a solvent. “Transparent, Luminescent, Antibacterial and Patternable Film Forming Composites of Graphene Oxide/Reduced Graphene Oxide” to Sreeprasad et al., discloses a composite material of graphene oxide and reduced graphene oxide but does not disclose the carbon content of either nor does it suggest such within the claimed range. US PG Pub No. 20200131405 discloses a GO dispersion having a C:O ratio of 3:1 but does not disclose addition of GO with a higher C:O ratio. CN108996496 (cited and provided by applicants) discloses a mixed film of graphene and graphene oxide but does also not disclose any carbon content especially within the claimed ranges. US PG Pub No. 20190031513 discloses a graphene oxide slurry but does not disclose it as a mixture of two GOs one having a C content of 45-55% and the other at 80-90% of carbon.

As to claim 17, this is a method of making the allowable product of claim 11 and is allowable for those same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759